Citation Nr: 1712012	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for osteoarthritis of the left index finger.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from January 1989 to January 1999.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Roanoke, Virginia maintains jurisdiction over the Veteran's claim.

A November 2012 Board decision remanded the issues of entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities and entitlement to earlier effective dates for the grants of service connection for tinea versicolor and tinea corporis, and osteoarthritis of the left index finger so the Agency of Original Jurisdiction (AOJ) could issue a Statement of the Case (SOC).  The AOJ issued an SOC addressing these issues in July 2016.  No appeal having been perfected, these issues are not in appellate status, and will be discussed no further.  

The appeal is REMANDED again to the AOJ.  


REMAND

This matter was before the Board in November 2012.  At that time, the Board remanded the appeal so that an updated VA examination could be scheduled with respect to his claim for a compensable rating for osteoarthritis of the left index finger.  VA scheduled an examination in March 2016, but subsequently learned that it had an incorrect address on file for the Veteran, after receiving returned mail.  Although the AOJ rescheduled the Veteran for a new examination in June 2016, the Board did not find a letter in the claims file notifying him of the time and location of his examination.  The Veteran did not attend the June 2016 examination.  The AOJ subsequently issued a Supplemental Statement of the Case in July 2016, and mailed it to the Veteran at an updated address.  The AOJ continued the noncompensable rating for osteoarthritis of the left index finger, based in part on the failure of the Veteran to attend his scheduled VA examination.   

It is unclear from the record whether the Veteran received notice of his scheduled June 2016 VA examination.  Indeed, it appears that at the time VA was attempting to schedule the Veteran's examination, mail was being returned to the AOJ as undeliverable.  A letter notifying the Veteran of the date of his examination is not on file, and the Veteran failed to report.  In light of this ambiguity, the Board will remand the appeal so that the Veteran may be afforded one more opportunity to appear at a scheduled examination.  Documentation of the letter to the Veteran notifying him of the examination should be included in the claims file.  Likewise, documentation as to whether the Veteran appears for the examination should also be included. 

The Board wishes to make clear that VA's duty to assist is not always a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Rather, the Veteran must cooperate in obtaining the evidence necessary to adjudicate this claim, including keeping his contact information up-to-date.  The Veteran should be aware that failure to appear at a scheduled examination without good cause may result in his claim being denied.  See 38 C.F.R. § 3.655(b).  

While on remand, the RO should obtain any updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify, submit, or authorize VA to obtain any VA or private treatment records not already on file that he believes are pertinent to his appeal.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left index finger disability.  The claims file and a copy of this, and the previous, remand must be reviewed by the examiner in conjunction with the examination, and the examination report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the March 2006 and August 2009 VA contract examination reports.  Specifically, the examiner should address the following:

a) Identify all orthopedic pathology related to the Veteran's service-connected left index finger disability, to include any additional disability of the left hand caused or aggravated by the left index finger disability.  Conduct all necessary tests, to include range of motion studies of the left digits and wrist, expressed in degrees.  State whether the Veteran's left finger disability is manifested by any painful flare-ups, and, if so, their frequency and duration.  Specify whether any flare-ups are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss.  State whether any ankylosis (favorable or unfavorable) is present.

b)  Specify whether there is a gap between the left index finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible and, if so, whether that gap is one inch (2.5 centimeters) or more.

c)  State whether the Veteran's left index finger disability is productive of any actual painful, unstable or maligned joint, due to healed injury, to include any further disability of the hand caused by the left finger disability.  Then, discuss whether the Veteran has additional functional loss due to that service-connected disability and describe any pain, weakened movement, excess fatigability, or incoordination present.

d)  Identify which, if any, muscle groups are impacted by the Veteran's left index finger disability, to include any muscle groups of the hand.  State whether there is overlapping symptomatology between any affected muscle groups.  Specify whether there is more than one muscle group involved in the same anatomical region.  Also, if present, note whether the overall degree of injury to each affected right hand muscle group would be considered moderate, moderately severe, or severe.  In so doing, the examiner should specifically state whether or not each of the cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

e)  State whether the Veteran's service-connected left index finger disability is manifested by any neurological impairment, to include in the left hand or wrist, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete or incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain the meaning of any abnormal results obtained.

f)  Discuss whether the Veteran's left index finger disability is productive of any additional functional impairment, to include in the left hand or wrist.  In particular, state what impact, if any, that service-connected disability has on the Veteran's activities of daily living, including his ability to work.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Advise the Veteran that it is his responsibility to report for his scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. § 3.655. Documentation of the letter to the Veteran notifying him of the examination should be included in the claims file.  Likewise, documentation as to whether the Veteran appears for the examination should be included.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable period of time within which to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




